
	
		I
		111th CONGRESS
		1st Session
		H. R. 1448
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Rodriguez (for
			 himself, Mr. Teague,
			 Ms. Giffords,
			 Mr. Ortiz,
			 Mr. Hinojosa,
			 Mr. Grijalva,
			 Mr. Filner,
			 Mr. Edwards of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Cuellar, and
			 Mr. Reyes) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security and the
		  Attorney General to increase resources to identify and eliminate illicit
		  sources of firearms smuggled into Mexico for use by violent drug trafficking
		  organizations and for other unlawful activities by providing for border
		  security grants to local law enforcement agencies and reinforcing Federal
		  resources on the border, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Border Reinforcement and Violence Reduction Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Border Law Enforcement Enhancement
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Border relief grant program.
					Sec. 104. Authorization of appropriations.
					Sec. 105. Enforcement of Federal immigration law.
					Sec. 106. Regulations.
					Title II—Southwest Border Violence Reduction
					Sec. 201. Short title.
					Sec. 202. Project Gunrunner.
					Sec. 203. Enhanced international cooperation.
					Sec. 204. Operation Armas Cruzadas.
					Sec. 205. Vehicle inspections.
					Sec. 206. Affirmation of Second Amendment.
				
			IBorder Law
			 Enforcement Enhancement
			101.Short titleThis Act may be cited as the
			 Border Law Enforcement Enhancement Act of
			 2009.
			102.FindingsCongress finds the following:
				(1)It
			 is the obligation of the Federal Government to adequately secure the borders of
			 the United States and prevent the flow of undocumented persons and illegal
			 drugs into the United States in order to better secure such borders.
				(2)Border communities
			 continue to incur significant costs due to the lack of adequate border
			 security. A 2001 study by the United States-Mexico Border Counties Coalition
			 found that law enforcement and criminal justice expenses associated with
			 illegal immigration exceed $89,000,000 annually for the Southwest border
			 counties.
				(3)In August 2005,
			 the States of New Mexico and Arizona declared states of emergency in order to
			 provide local law enforcement immediate assistance in addressing criminal
			 activity along the Southwest border.
				(4)While the Federal
			 Government provides States and localities assistance in covering costs related
			 to the detention of certain criminal aliens and the prosecution of Federal drug
			 cases, local law enforcement along the border are provided no assistance in
			 covering such expenses and must use their limited resources to combat drug
			 trafficking, human smuggling, kidnappings, the destruction of private property,
			 and other border security related crimes.
				(5)The United States
			 shares 5,525 miles of border with Canada and 1,989 miles with Mexico. Many of
			 the local law enforcement agencies located along the border are small, rural
			 departments charged with patrolling large areas of land. Counties along the
			 Southwest United States-Mexico border are some of the poorest in the country
			 and lack the financial resources to cover the additional costs associated with
			 border security, narcoterrorism, and other border-related crimes.
				(6)Federal assistance
			 is required to help local law enforcement operating along the border address
			 the unique challenges that arise as a result of their proximity to an
			 international border and the lack of overall border security in the
			 region.
				103.Border relief
			 grant program
				(a)In
			 generalFrom amounts made available under section 104, the
			 Secretary of Homeland Security may make border security grants to—
					(1)sheriffs’ offices
			 of counties any part of which is within 25 miles of the southern border of the
			 United States; and
					(2)police departments serving a city, town, or
			 other political subdivision in a county any part of which is within 25 miles of
			 the southern border of the United States (including tribal police departments
			 serving a community any part of which is within 25 miles of such
			 border).
					(b)Use of
			 funds
					(1)In
			 generalGrant funds received under subsection (a) may be used for
			 the following activities:
						(A)To conduct law
			 enforcement operations to enforce criminal laws, prevent and punish criminal
			 activity, and protect the lives, property, and security of the people within
			 the jurisdiction of the grant recipient.
						(B)To transfer to
			 appropriate Federal law enforcement officials aliens unlawfully present in the
			 United States who detained or in the custody of the grant recipient.
						(C)To enforce State
			 and Federal laws relating to securing the border and enforce other State and
			 Federal criminal laws.
						(2)Payment of
			 costsUse of funds under paragraph (1) shall include payment for
			 costs of—
						(A)hiring, equipping, training, and otherwise
			 controlling the operations and deployment of law enforcement officials engaged
			 in duties described in paragraph (1), as well as the costs of paying overtime
			 to such officials; and
						(B)detaining, housing, and transporting aliens
			 who are unlawfully present in the United States and who are taken into custody
			 by the grant recipient, until such aliens are transferred to appropriate
			 Federal law enforcement officials.
						(3)Detention
			 facilitiesIn accordance with
			 paragraph (2)(B), grant funds received under subsection (a) may be used for the
			 construction, maintenance, and operation of detention facilities to detain
			 aliens who are unlawfully present in the United States, except that not more
			 than 20 percent of such funds may be used for the construction or renovation of
			 detention or similar facilities.
					(c)Application
					(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit to the Secretary of Homeland Security an
			 application at such time, in such manner, and accompanied by such information
			 as the Secretary may require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the
			 activities for which assistance under this section is sought; and
						(B)provide such
			 additional assurances as the Secretary of Homeland Security determines to be
			 essential to ensure compliance with the requirements of this section.
						104.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Homeland Security to carry
			 out this title $150,000,000 for fiscal year 2010 and each succeeding fiscal
			 year.
			105.Enforcement of
			 Federal immigration lawNothing in this title shall be construed to
			 authorize State or local law enforcement agencies or their officers to exercise
			 Federal immigration law enforcement authority.
			106.RegulationsNot later than 90 days after the date of the
			 enactment of this title, the Secretary of Homeland Security shall issue
			 regulations to carry out this title.
			IISouthwest Border
			 Violence Reduction
			201.Short
			 titleThis Act may be cited as
			 the Southwest Border Violence
			 Reduction Act of 2009.
			202.Project
			 Gunrunner
				(a)In
			 generalThe Attorney General shall dedicate and expand the
			 resources provided for the Project Gunrunner initiative of the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives to identify, investigate, and
			 prosecute individuals involved in the trafficking of firearms across the
			 international border between the United States and Mexico.
				(b)ActivitiesIn
			 carrying out this section, the Attorney General shall—
					(1)assign additional
			 agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the area
			 of the United States adjacent to the international border between the United
			 States and Mexico to support the expansion of Project Gunrunner teams;
					(2)establish not
			 fewer than 1 Project Gunrunner team in each State along the international
			 border between the United States and Mexico; and
					(3)coordinate with
			 the heads of other relevant Federal law enforcement agencies and State and
			 local law enforcement agencies to address firearms trafficking in a
			 comprehensive manner.
					(c)Additional
			 staffThe Attorney General may hire Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives agents for, and otherwise expend additional resources
			 needed to adequately support, Project Gunrunner.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2010 and 2011 to carry out this section.
				203.Enhanced
			 international cooperation
				(a)In
			 generalThe Attorney General, in cooperation with the Secretary
			 of State, shall—
					(1)assign agents of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the United States
			 mission in Mexico, to work with Mexican law enforcement agencies in conducting
			 investigations relating to firearms trafficking and other criminal
			 enterprises;
					(2)provide the
			 equipment and technological resources necessary to support investigations and
			 to trace firearms recovered in Mexico; and
					(3)support the
			 training of Mexican law enforcement officers in serial number restoration
			 techniques, canine explosive detection, and antitrafficking tactics.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated $9,500,000
			 for each of fiscal years 2010 and 2011 to carry out this section.
				204.Operation Armas
			 Cruzadas
				(a)In
			 generalIn accordance with
			 subsection (b), the Secretary of Homeland Security shall dedicate and expand
			 the resources provided for Operation Armas Cruzadas of United States
			 Immigration and Customs Enforcement (ICE) to identify, investigate, and
			 prosecute individuals involved in the trafficking and smuggling of firearms and
			 in other unlawful activities across the international border between the United
			 States and Mexico.
				(b)ResourcesTo
			 achieve the goal described in subsection (a), the Secretary of Homeland
			 Security shall—
					(1)increase the number
			 of ICE agents assigned to Operation Armas Cruzadas over the number of such
			 agents who are so assigned as of the date of the enactment of this
			 section;
					(2)increase the
			 number of Border Enforcement Security Task Force (BEST) teams stationed along
			 the border over the number of such teams so stationed as of the date of the
			 enactment of this section; and
					(3)coordinate with
			 the heads of other relevant Federal, State, and local law enforcement agencies
			 to address firearms trafficking in a comprehensive manner.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2010 and 2011 to carry out this section.
				205.Vehicle
			 inspectionsThe Secretary of
			 Homeland Security shall coordinate with the heads of other relevant Federal,
			 State, and local law enforcement agencies along the border to develop a
			 comprehensive and strategic plan for the inspection of vehicles heading into
			 Mexico.
			206.Affirmation of
			 Second AmendmentNothing in
			 this title shall be construed to restrict or limit the use and ownership of
			 legal handguns and firearms by law-abiding gun owners.
			
